Citation Nr: 1759303	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service as a member of the Alabama Army National Guard and the United States Army Reserve from June 1988 to August 1988, November 1990 to June 1991, October 2008 to November 2009, and February 2010 to February 2011.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including from July 1, 2008, to August 1, 2008, and he continued to serve in the Alabama Army National Guard through June 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this matter was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously considered this matter in December 2014 and in March 2017, remanded the issues of entitlement to service connection for a sinus disorder, a left knee disorder, and a back disorder.  VA granted the Veteran's claims with respect to the knee and back disorder in a July 2017 rating decision.  As the Veteran's representative noted in a November 2017 informal hearing presentation, this decision represents a full grant of benefits sought on appeal with respect to those claims and they are no longer before the Board.  Unfortunately, the Board must again remand the issue of entitlement to service connection for a sinus disorder to ensure compliance with its previous remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regrettably, an additional remand is necessary for further evidentiary development of the Veteran's claim of entitlement to service connection for a sinus disorder.

As explained above, the Board most recently considered the issue of entitlement to service connection for a sinus disorder in March 2017.  Once a claim is remanded by the Board, a Veteran is legally entitled to compliance with the directives of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

In its March 2017 remand directives, the Board instructed the AOJ to obtain a medical opinion to discuss the etiology of any current sinus disorder.  The Board specifically asked the examiner to consider numerous complaints relating to sinus symptoms that appear in the record and to ultimately provide an opinion regarding the likelihood that the Veteran's sinus disorder was caused or was otherwise etiologically related "to any period of active duty service, ACDUTRA, or INACDUTRA."

Pursuant to the Board's March 2017 remand, VA obtained a medical opinion in May 2017.  The physician who completed this opinion ultimately found that the sinus disorder was less likely than not incurred in or caused by the claimed in-service event.  However, the examiner only appears to have addressed whether or not the Veteran's sinusitis was etiologically related to his active duty service.  Specifically, she acknowledged the "reports of sinusitis and cold conditions during non active duty times," but due to the lack of evidence in the Veteran's service treatment records "during active duty," the Veteran's sinusitis condition was felt to be less likely than not related to service.  

Service connection may be granted if a current disability is found to arise in or be etiologically related to an event, injury, or illness during a period of active duty service.  However, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not also disease, incurred in or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training.  38 U.S.C. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (d); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, the Board finds that there has not been substantial compliance with its March 2017 remand directives because the requested examination report does not describe the likelihood of a nexus between the Veteran's current sinusitis and his periods of ACDUTRA and INACDUTRA, as requested in the March 2017 remand directives.  Therefore, it must again return this claim to the AOJ for corrective action. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional other than the physician who provided the May 2017 medical opinion to determine the etiology of the Veteran's current sinus disorder.  The entire claims file should be made available to the medical professional, to include a copy of this remand, who should indicate in his/her report that the file was reviewed.  

The examiner is asked to specifically consider the Veteran's December 2010 lay statements to the prior VA examiner and his hearing testimony, to include: his lay reports that he has had sinus-related symptoms since returning from Desert Storm and his statements relating to sinus-related treatment at a VA medical center in Birmingham, Alabama in 1992.

The examiner should also consider the Veteran's service treatment records, private treatment records, and the VA examination report, to include: his January 1987 enlistment examination report, his November 1990 pre-deployment examination report; a May 1991 out-processing examination report; a February 1994 treatment note including a complaint of morning sneezing; a February 1994 Persian Gulf registry examination report; a March 1994 treatment note including a complaint of sore throat; an October 1997 treatment note indicating possible sinusitis; a March 1998 reenlistment examination report; a December 2006 service examination report and report of medical history; an October 2009 treatment note relating to a sinus infection; a February 2010 treatment note including a complaint of sinusitis; and a December 2010 VA examination report and x-ray image report relating to "probable chronic sinusitis."

The examiner must provide an opinion on the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sinus disorder arose in or is otherwise etiologically related to any period of active duty service?

b)  Is it at least as likely as not (50 percent probability or greater), that the sinus disorder was incurred in or was aggravated during any period of ACDUTRA?

c)  Is it at least as likely as not (50 percent probability or greater) that the sinus disorder is a result of or was aggravated by an injury that was incurred during a period of INACDUTRA? 

2.  After ensuring compliance with the directive above, conduct any other development deemed necessary or which is raised by the record.

3.  Finally, readjudicate the Veteran's claim for service connection for a sinus disorder.  If the claim is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




